             a



      USAA FEDERAL SAVINGS BANK
                                                                                                                     Loan   Number 231994
        Home Equity Loan Servicing
                                                                CAROLYN R. DONGES
         1   0750 McDermott Freeway                             WILLIAM R. DONGES                                Agreement Psls APril 9, 20O4
       San Antonio, TX 78288-0589                            5514 N CRESCENT RIDGE DR
        Telephone: (800) 531 -8065                              TUCSON, AZ 85718
                                                                                                                 Credit Limit        $   50.000.oo

                      Lender                                             Bottower                                Maturity a61s Aqril 9,.2024
                                                  HOME EqUtTy LINE OF CREDTT AGREEMENT

meanlngs'                                                                   accrue                 when you make an advance to me. T:o figur; the
    A. Pronouns. The pronouns "1," "me" and "my" refer to all finance immediately     charge tor'eacn eitti'ng Cycte. auifv p"iioOic rate is .uftlpfi"o Ov
    Borrowers signing this Agreement, jointly and individually, and each the Daily Baiance eacr, oiv. irreir atthe    " e;d';f ihe Billing Cycle we add
    other person or legal entity that agrees to pay this Agreement. "You" all the daily finance              ,rnornts  for the Billing cycle together. To
    and "your" refer to the Lender,         any person or iegal entity that figure the fiaity SaianJe,
                                                                                                    "rriig"
                                                                                                        you first take the unpaid principal balance of my
                                        -or
    B' Agreement. Agreement refers to this Home Equity Line of Credit subtract             puyrn"it" or'credits that apply to debt repaymenr.
    Agreement, and any extensions, renewals, modifications or                          "ny
    substitutions of it.                                                    8. PERIODIC RATE AND ANNUAL PERCENTAGE RATE. The periodic
    C. Billing Cvcle. Billing Cycle means the interval between the days or rate used in calcutating the Finance Charge ;s 0.00958g04 y" 3.6
    dates of regular periodic statements.
    D. Credit Limit. credit Limit means the maximum amount of principat the correspondlng Annual Percentage Rate is 3.500000o0 7,.
    you will permit me to owe you under this Line of Credit, at any one The annual percentage rate includes interest and not other costs.
    time' Mv credit Limit is stated at the top of this Agreement'
    E. Line of Credit. Line of Credit refers to this transaction generally, 9. VARTABLE RATE. The annuar percentage rate may change. rt wiil be
    including obligations and duties arising from the terml of all the value of the lndex described as the highest rate on corporate loans
    documents prepared or submitted for this transaction such as posted by at least 75o/o of
    applications, security agreements, disclosures, and this Agreement.                                   the USA's 30 largest banks and known as The
    F. Loan Account Balance. Loan Account Balance meanJthe sum of Wall Street Journal Prime Rate, plus - 0.5000 % percentage points.
    the unpaid principal balance advanced under the terms of this               A. Rate Changes. The annual percentage rate may increase if the
    Agreement, finance charges, fees, and other charges that are due,            lndex rate increases. An lndex rate increase will result in a higher
    and other amounts advanced to me or others under the terms of this           finance charge and it may have the effect of increasing rny peri-odic
    Line of Credit.                                                              Minimum Payment. A decrease in the lndex rate will hive the
    G. Property. Property means any real or personal property that              opposite eJfect as an increase. An lndex rate increase or decrease
    secures my obligations under this Line of Credit.                           will take effect on the first day of the following Billing Cycle. The
                                                                                 annual percentage rate can increase or decrease monthly after
Other important terms are defined throughout this Agreement.                     remaining fixed for j daV                                         . lf the
2.  pRoMrsE    ro  pAy.   I promise to pay to you or your order, at your [f;ll?t",:ifl:ti"ie"Rj'i"t:?+]*:x'i^y;.?TJ;EJtrillt:";j:i
address, or at such other location as you may designate, so much of the         percentage rate to determine the new unnr"i-per""ntage rate. ln such
C.redit Limit as may be advanced under this Agreement, plus finance             h case, iou will ignore any changes in thd lndex rate that occur
charges, fees, charges, costs, and expenses as described in this Line of        between annual peicentage iate adj"ustments.
Credit.                                                                         8.. .Rate Cfrangg Limitations. Annual percentage rate changes are
                                                                                subject to the following limitation:
3. AGREEMENT TERM. This Agreement begins on the Agreement Date                       Lifetime Cap. The maximum Annual Percentage Rate that
and continues unrl the Maturity Date.         I   may request advances    ror           ;'*ffif}    XTlln",tX""J"":*JJ"tnJi"''Tf;SJ"t';'"";o?"0"'(1"",,S:
      240 Months            (Draw Period) beginning on the Agreement   Date.            whichever is less.

4.   ADVANCES. I may request advances by the following methods:                 10' FEES AND CHARGES: l.1sjgg.-tg- pay, or have paid, the fees and
     A. I write a Convenience Check thai you h;;; ;ir;n".-"-ior tr,ut           charges listed in the FEES APPENDIX that appears at the end of this
     purpose.                                                            Agreement'
     B' lrequest a withdrawal in person' by phone' or by mail'           11. PAYMENT DATE. During the term of this Agreement, a Minimum
You will make the advance by advancing the amount directly to me, payment
                                                                                   will be due on or before the payment Date indicated on my
depositing it in my transaction account, or by paying a designated third periodic statement
person or account. You will record the amount as an advance and bafanie on ,V aiCount.      for any
                                                                                                 'lrly Billing cycle in which there is an outstanding
                                                                                                       Minimum payments will be due monthly,
increase my      Loan Account Balance.

5. ADVANCE LrMrrAiloNs. you do not have to make_any advances l,liY1IlY,)iH"XXYY,=,tl;,?,i-",;,,i,'.1",H Fff[j"?*"XJDate'                             I   asree to
guring any period in which.l have a right to cancel. Subject to the         A.. Minimum Payment emouni. if,e lliriimrm Fayment will equal the
limitations contained in this Agreement, when I request an advance you      following:
will advance exactly the amount I request'
                                                                                 (1) X option 1, The amount of accrued finance charges on the
6. CREDIT LIMIT. Subject to the terms and conditions of this                     last day of the Billing Cycle.
Agreement' I may borrow on this Line of credit up to the credit Limit' I
agree not to request or obtain an advance that will cause the unpaid             er E option 2. 1.5 percent of the Dairy Barance on the rast day
principal of my Loan Account Balance to exceed the Credit Limit. I               of the Billing Cycle or $100.00, whichever is greater.
understand that you will not ordinarily grant a request for an advance that
would cause the unpaid principal othy loan'Account Balance to be            B. Payment At Maturity. On.the Maturity Date I must pay the entire
                                                                                    outstanding Loan Account Balance.
greater than the Credit Limit, but that you may, at your option, grant   such
ii;:?fil#f[""'#lJ',t"XT$ ffiffiilT lfl"oi;JJ?;?;rtit:til?               13. pRrNcrpAL REDUciloN. Under option 1 the Minimum payment wiil
                                                            "*r""??fl|J B:L,fs:ix#oEiiifi'?"'.r3"iftil:ir|;lrF:iil*f.1 ;:yTx, i,?,fii,s?"u"iilJ
credit Limit. rasree to pay the amount by which
                                                      ';; ilit.p'iIIIp","'"!
my Loan Account Balance exceeds the Credit Limit immediately, even if orincipal
                                                                                balance outstanding on my Loan Account Balance.
you have not yet billed me, Any sums in excess of the Credit Limit will
not be secured by the Prop€rty, unless they are for accrued but unpaid 14. FINAL PAYMENT" At maturity under Option 1, lwill repay the entire
interesl or expenditures made pursuant to the security instrument o_utstanding Loan AcCount B;it;;e i" .1i"etG'pivment. At riatuiitv ,"J"i
securins the     Propertv'                                                                              the          l,i'ii"dins Loan Account
                                                                                8fil::",,;l                                 "nti'"
                                                                                              "iL1,i"[X1".::.repav
HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                 (page 1 of 5)
At that ti-me you may, but are not obligated to, refinance this Line of                      the reasonable attorneys' fees you incur to collect this debt as awarded
Credit.   lf you do
                  refinance this Line of Credit at maturity, I understand                    by any court exercising jurisdiction under the Bankruptcy Code.
that I may have to pay some or all of the closing costs normally
associated with a new loan.                                                                  I agree to these additional terms,    if the property is located in the   state
                                                                                             referenced:
 15. ADDITIONAL PAYMENT TERMS. lf my Loan Account Balance on a
Payment Date is less than the Minimum Payment amount, I must pay only                        Alabama or lowa: Expenses include, but are not limited to, court costs
the amount necessary to reduce my Loan Account Balance to zero. lf I                         and other legal expenses.
otherwise fail to fully pay the Minimum Payment amount. you may, but
are not required to, advance money to me to make the payment. All the                        Alaska, Arizona, Michigan, Mississippi, Nebraska, New Mexico, Nevada,
terms of this Agreement will apply to such an advance. I can pay off all                     Oregon, Pennsylvania, Vermont, or Washington: Expenses include. but
or part of what I owe at any time. I must continue to make my periodic                       are not limited to, attorneys'fees, court costs and other legal expenses.
Minimum Payment so long as I owe any amount. Unless otherwise agreed
or required by applicable law, payments and other credits will be applied                    Arkansas:.Expenses include, but are not limited to, reasonable attorneys,
first to any eharges I owe other than principal and finance charges, then                    fees (as determined under Ark. Code Ann. E 16-22-308l, court costs,
to any finance charges that are due, and finally to principal. No                     late   and other legal expenses. lJ not paid immediately, these expenses will
charge will be assessed on any payment when the only delinquency is                          bear interest from the date of payment until paid in full at the same
due to late Jees assessed on earlier payments and the paymeni is                             interest rate in effect as provided in the terms of this Agreement.
otherwise a full payment.
                                                                                             California: Expenses are limited to the costs actually incurred for
                                                                                             recording, mailing, publishing, and posting legally required notices, costs
16. SECURITY. You have secured my obligations under this Line of Credit                      of postponement not to exceed $5O, litigation or trustee sale fees,        and
by taking a security interest (by way of a separate security instrument                      attorneys' fees allowed by law.
dated April 9, 2OO4                          ) in the following Property:                    Colorado    or South Carolina:    Expenses include, but are not limited to,
                                                                                             reasonable attorneys' fees not in excess   of 1 5 percent of the unpaid debt
5514 N CRESCENT RIDGE                  DR                                                    after default and referral to an attorney who is not your           salaried
TUCSON, AZ 85718                                                                             employee.

                                                                                             Connecticut: Expenses include, but are not limited to, your reasonable
                                                                                             attorneys' fees arising after the commencement of a lawsuit, up to ,l 5
                                                                                             percent of the entered judgement so long as the fees arise from an
Property securing any other loans that I have with you may also secure                       attorney who is not your salaried employee, court costs and other legal
this Agreement.                                                                              expenses.

17. PROPERTY INSURANCE.              lwill   insure or retain insurance coverage on          District of Columbia or North Carolina: Expenses include, but are not
the Property and abide by the insurance requirements of any security                         limited to, reasonable attorneys' fees not exceeding 1 5 percent of the
instrument securing this Line of Credit.                                                     outstanding balance of this Agreement.
18. DEFAULT. I will be in default if any of the following occur.                             Florida: Expenses include, but are not limited to, attorneys,fees of 1O
    A.    Payments. I fail to make a payment as required by this                             percent of the principal sum due or a larger amount as the court judges
    Agreement. lf the Property is located in lowa I will be in default if                I   as reasonable and just, court costs, and other legal expenses.
    fail to make a payment within 10 days of its due date.
    B. Property. My action or inaction adversely affects the Property or                     Georgia: Expenses include, but are not |imited to, attorneys' fees, court
    your rights in the Property.                                                             costs, and other legal expenses. lf this debt is collected by or through an
    C, Fraud. I engage in fraud or material misrepresentation in                             attorney after maturity, I agree to pay 1 5 percent of the principal and
    connection with this Line of Credit. This will not be an event of                        interest owing as attorneys' fees.
    default if the Property is located in ldaho, lowa, Kansas, Maine,
    Missouri, or South Carolina.                                                             Hawaii, Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
                                                                                             Expenses include, but are not limited to, reasonable attorneys' fees, court
19. REMEDIES. After I default, and a{ter you give any legally required                       costs, and other legal expenses.
notice and opportunity to cure, you may at your option do any of the
following:                                                                                   ldaho, lndiana, or Wyoming: Expenses include, but are not limited to,
     A. Termination and Acceleration. You may terminate this Line of                         reasonable attorneys' fees after default and referral to an attorney who is
     Credit and make all or any part of the amount owing by the terms of                     not your salaried employee.
     this Agreement immediately due.
     B. Advances. You may temporarily or permanently prohibit any                            lllinois: Expenses include reasonable attorneys' fees.
    additional advances.
    C. Credit Limit. You may temporarily or permanently reduce the                           Kansas: Expenses include, but are not limited to, collection agency {ees
    Credit Limit.                                                                            or attorneys' fees and other court costs and legal expenses up to 1 b
    D. Additional Security. You may demand additional security or                            percent of the unpaid amount due and payable if referred to someone
    additional parties to be obligated to pay this Agreement.                                other than a salaried employee.
    E. lnsurance Benefits. You may make a claim for any and all
    insurance benefits or reJunds that may be available on my default.                       Kentucky: Expenses include, but are not limited to, reasonable attorneys'
    F. Payments Made On My Behalf. You may make amounts advanced                             fees as provided by law, and court costs. This amount does not include
    on my behalf immediately due, and you may add these amounts to                           attorneys' fees for your salaried employee.
    the Loan Account Balance.
    G. Sources. You may use any and all remedies you have under                              Louisiana: Expenses include attorneys' fees not in excess of 25 percent
    applicable law or any agreement securing this Agreement.                                 of the unpaid debt after default and referral to an attorney for collection.
Except as otherwise required by law, by choosing a remedy you do not                         Maryland: Expenses include, but are not limited to, reasonable attorneys'
give up your right to use another remedy. You do not waive a default if                      fees (if not paid to your salaried employee), court costs and other legal
you choose not to use a remedy. By electing not to use any remedy you                        expenses.
do not waive your right to later consider the event a default and to use
any remedies if the default continues or occurs again.                                       Maine: Expenses include, but are not limited to, your attorneys' fees not
                                                                                             in excess of 1 5 percent of the unpaid debt after referral to an attorney
20. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after                                     who is not a salaried employee of yours (unless this loan constitutes a
default, to the extent permitted by law, I agree to pay all expenses of                      supervised loan under the Maine Consumer Credit Code), and reasonable
collection, enforcement or protection of your rights and remedies under                      attorneys' fees, legal expenses and other reasonable costs incurred in
this Agreement. All fees and expenses will be secured by the Property.                       realizing on the Property securing the Agreement.
Unless the Property is located in Arkansas or Minnesota these expenses
are due and payable immediately, and if the expenses are not paid                            Minnesota: Expenses include, but are not limited to, attorneys'fees, court
immediately, they will bear interest from the date of payment until paid in                  costs and other legal expenses. lf not paid immediately, these expenses
full at the highest rate in effect as provided for in the terms of this                      will bear interest from the date of payment until paid in full at the
Agreement, Unless the Pr0perty is loOated in New Hampshire, to the                           contract interest rate in effect as provided in the terms of this
extent permitted by the United States Bankruptcy Code, I agree to pay                        Agreement.


HOME EOUITY VARIABLE DRAW AGREEMENT

ffiAFEi     o 2ooo   Bankers Systems, Inc., St. cloud,   MN   Form usAA-HE 9/5/2003                                                                          lpage 2 of 5)
 Missouri:.Expenses include, but are not limited to, attorneys, fees, not in
 exeess of 15 percent of the amount due and payabre, it'reterreo io'an                         4. You may make changes that I agree to in writing at the time of
                                                                                               the change.
 attorney who is not your salaried employee, toleiher witn any assesseJ
 court costs.                                                                                 !. Io, may make changes that will unequivocally benefit me.
                                                                                              9. Yo, may make insignificant changes.
 N.ew Hampshire: Expenses include, but are not limited to, reasonable                         D. You may change the lndex an"d margin if the oriqinal
 attorneys.'fees, court cost-s and other legal expenses. I will recovei                       becomes unavaitable. Any new index iluilt h;;;;;"hi"t;;;;lndex
 reaso.nable attorneys'fees if rprevair in an iction brought nv eitneioi-us                   movement substantially   similar to the.original lndex, and tog"th"i
 on this Agreement. lf I am partially successful in such a"n action, il,e cou.t               with the new margin, produce an annual peicentaqe rate substantiallv
 may withhold from you an amount for attorneys, tees coniia-JreO-                             similar to the rate in effect at the time the ori[inai iil;;-i;";;;
 eq.uitable by the court. This provision also shall appty                                     unavailable.
                                                            it t tile a pitrtlon
 other claim for relief under any bankruptcy rule'or law or t'rre uniteo
                                                                                   ir         E. You may make        changes that are described elsewhere in this
 States, or if such petition or other claim'foi relief is tited againsl ;e -by                Agreement.
 another.
                                                                                         25. TERMINATION. r may terminate this Line of credit at any time upon
 Ohio or Virginia: Expenses include (unless prohibited by law) reasonable                written-notice-to you. Termination by one Borrower terminates the Li;;;f
 attorneys' fees, court costs and other legal ilxpenses.                                 Credit for all Borrowers. Termination will not affect my oblioation to reDav
                                                                                         advances made prior to the termination, nor wiil it'arteimv orlilr"t6
 Oklahoma: Expenses include, but are not limited to, court costs, and                    perform under the terms of an instrument securing *ris agre;ment-uniir
 other.legal expenses..Expenses do not include attorneys, tees eiiepiai                  such instrument is released. Upon termination I irill *tri"-t"
 awarded by a court in accordance with other (non 0CCC) statuiSs oi                      remaining convenience checks in my possession that were islued      V"ri"V
                                                                                                                                                                   o'r
 Oklahoma.                                                                               used in connection with the Line of Cr6dii.

South_Dakota: Expenses include, but are not limited to, court costs and                 26. WAIVERS AND CONSENT. To the extent not prohibited by taw and
other legal expenses, including any reasonable attorneys, tees il ifliweJ               except for any required notice of right to cure for'the fairure tb mate i
 by law.                                                                                required payment, I waive protest,-presentment for payment;-d;;;;d;
                                                                                        notice of acceleration, notice of intent to accelerate' und'n;i;; ;i
West Virginia: Expenses include all costs and fees authorized by law.                   dishonor. To the extent not prohibited by
                                                                                                                                     !aw, I and any .tt"i piity
                                                                                        this Line of Credit, also consent to the iollowing
                                                                                                                                                                  t"
                                                                                                                                                               -;;y
                                                                                                                                              actionl ih.i \ir
21. SUSPENSION OF CREDIT AND REDUCTTON OF CREDIT LtMtT. you                             take, and waive defenses that may be available 5ased on *rese'actioni,
may temporarily prohibit me from obtaining additional advances or reduce                or based on the status of a party to this Line of Credit.
my Credit Limit during any period in whiih any of the following aie in                        A. You     may. renew or _ extend payments on this Agreement
effect.                                                                                       regardless of the number of such renewals or extensions.
    A.   The value of the Property securing this Line of Credit declines
                                                                                              9. Yo,.l may release any Borrower or other person who may be liable
                                                                                              for the indebtedness under this Agreement.
     significantly below its appraised value for purposes of this Line of                     C. You may release, substitute or impair any property securing this
     Credit;                                                                                  Agreement.
     B, You reasonably  believe that I will not be able to meet the                           D. You may invoke your right o{ set-off .
     repayment requirements under my Line o{ Credit due to a material                         E. You may_enter into any sales or repurchases of this Agreement to
    change in my financial circumstances;                                                     any person in any amounts and        I   waive notice   of su6h sales
    C. I am in default of a material obligation under this Line of Credit. I                                                                                          or
                                                                                              repurchases.
    understand that you consider all of my obligations to be material.                        F.. l-agree that any Borrower is authorized to modify the terms of
    Categories of obligations that you consider material include, nui aie                     this Agreement or any other Line of Credit document.
    not limited.to: my obligation to not commit fraud or misrepresentation                    G. You may inform any party who guarantees this Line of Credit of
    in connection with this Line of Credit; my obligation io meet the                         any loan accommodations, renewils, extensions, modifications,
    repayment terms of this Line of Credit; my obligation to not adversely                    substitutions, or future advances.
    affect th,e Property or your rights in the prbperty; my obligation to pay                 H. Georgia: lf the Property is located in Georgia, I waive my right to
    fees and-charges; my advance obligations; my obliiation to Iulfill th;                    the benefit of exemption as to my property iecuring, o, tri sdcure,
    terms of the instrument securing this Agreemenl, and any other                            this Agreement.
    security instruments on the Property; my obligation to notify y6u; and                    l. lndiana: lf the Property is located in lndiana, I give up any rights I
    my obligation to provide you with information;                                            may have under any valuation and appraisement laws which'apfily to
    D. Government action. prevents you from imposing the annual                               me,
    percentage rate provided for in this Agreement;
    E, The priority of your security Inierest is adversely affected by                  No delay or forbearance on your part in exercising any of your rights or
    government action to the extent that the value of the security interesi
    is less than 120 percent of my Credit Limit;                                        remedies will be construed as a waiver by you, u-nless such waiv6r is in
    F. The maximum annual percentage rate allowed under this                            writing and is signed by you.
    Agreement is reached;
    G. You are notified by a regulatory agency that continued advances                  27.TAX DEDUCTIBILITY. I should consult a tax advisor regarding the
    constitute an unsafe and unsound practice; or                                       deductibility of interest and charges under this Line of Credit.
    H. Any Borrower requests a suspension of credit privileges.                         28. PERIODIC STATEMENTS.      lf I have an outstanding balance on my
In order to reinstate my credit privileges under the original terms of this             account     or have any account activity, you will seni me a periodic
Agreement, I must send you a written request to thaieffect. My credit                   statement at the end of each Billing cycle. This periodic statement will
privileges will only be reinstated if you determine that the condition which            reflect, among other things, credii advances, finance charges. other
caused you to prohibit additional extensions and/or reduce the Credit                   charges, payments made, other credits, my previous account bllance and
Limit no.longer exists. lf appraisal or credit report fees are incurred in              my new account balance. The periodic statement will also identify my
making this determination,.you may (if allowed by applicable law) charge                Minimum Payment for the cycle and the date it is due (payment Ori"i.
me such.fees. lf credit privileg.es were suspended at my request, th6y
need not be reinstated unless all Borrowers request reinstaiement.                      29. JOINT AND INDIV|DUAL LtABILtTy AND SUGCESSORS. My
                                                                                        obligation to pay this Line of credit is independent of the obligation ot any
22. SET-OFF. You may set-off any amount due and payable under the                       other person who has also agreed to pay it, you may sue ite alone, or
terms of this Agreement against my right to receive mbney from you,                     anyole else who is obligated on this Line of Credit, oi any number oi us
unless prohibited by applicable law. Foi example, your rigiit of sei-ofi                together, to collect on this Line of credit. Extending this Line of credit or
does not apply to an lndividual Retirement Account or othei tax-deferred                ne.w obligatio_ns under this Line of Credit, will not affect rV OutV-rni"i
retirement account,                                                                     this Line of Credit and I will still be obligated to pay this Lihe of'Credit.
                                                                                        The duties and benefits of this Line of credit witt bino and benefit the
Maine: lf I am in default, you may exercise your right of set-off after you             successors and assigns of you and me.
give any legally required notice and opportunity to c-ure.
                                                                                        30. INTEGBATION AND SEVERABILITY. This Agreement is the comptete
23. DUE ON SALE. You may. at your option, declare the entire balance of                 and final expression of the agreement. lf any pr6vision of this Agreement
this.Agreementto be immediately due and payable upon the creation of,                   is unenforceable, then the unenforceable p'rovision will be sevEred and
or the contract for the creation of. a transfe; or sale df the property, This           the remaining provisions will still be enforceable.
right is subject to the restrictions imposed by lederat taw (12 C.F.R. ft.
591), as applicable.                                                                    3I.INTERPRETAT|ON, Whenever used, the singular includes the plural
                                                                                        and   the plural includes the singular, The seition headings are for
24. AMENDMENTS. Generally, the terms of this Agreement cannot be                        convenience only and are not to be used to interpret or defind the terms
changed. You may, however. make the lollowing changes:                                  of this Agreement.


HOME EOUITY VARIABLE DRAW AGREEMENT

                                                                                                                                                          lpage 3 ol 5)
 32. NOTICE, FINANCIAL REPORTS, AND ADDITIONAL DOCUMENTS.                                               de.bt, or I may be penatiz-ed by a fine of up to
 unless..otherwise required by raw, any notice wiil be given ov oJireiinqli                 {9l1l""rl
                                                                                            rmpnsonment lor uo to 6 months for failing to do sb as $800.00            or
 or mailing it by first class mail to the appropriate paity,s aO'OreiJ iUo"ue,                                                                             provideA in
                                                                                            514-1012 of the Tai-property AriiCte ot t" A"nnoi.t.o coo" oi'M'uiiInj.
 or to any other.address designated in writing. Notice to one Borrower wili
 be deemed to be notice to all Borrowers. iwill inform your:n *iiii"q'"i
 any change in my name. address or other application information. t"w.ti                     lvrlsqo_uril ORAL AGR_EEI/IENI$ OR COMMTTMENTS     -Fci               TO
 provide. you any financial statement          or iniormation you ,"qu".t.                   Lg4lr_tyr g"ryEy. ExrE N_D_ c R EDt r oR ro             ii6-EER' F-R cj,fi
                                                                                             ENE,oFCING REpAy_MENr oF A DEBi tr\ididDrNc
                                                              '                       Aii
 financial statements and information          I   give you will be coireci          anJ
                                                                                             PROMISES TO EXTEND OR RENEW SUCH OEES ARE
complete. I agree to sign, deliver, and file any additional documents or
certifications th.?t ygu may consider necessary to perfect, continue, and                    NqT ENFORCEABLE, _T_O- PROTECT YOU IEONTOWERI
preserve my obligations under this Line of Credit and to confirm your lien
                                                                                             a!!q__ug (LENDER) FROM M|SUNDERSTANDiNG-dii
status on any Property, Time is of the essence.
                                                                                             Qr^q4!-!lqryr]v{E_ryr, ANy AGREEMENTS wE i*ncii
                                                                                            COVERING SUCH MATTERS ARE CONTAINED IN ti{IS
33. CREDIT INFORMATION. I agree to supply you with whatever                                                 wHrcH rs rHE coMpLErE AND ExCLUsivE
information you reasonably feel you need to decide whether to continue                      wj,lll!_g.
                                                                                            STATEMENT OF THE AGREEMENT EETWEEN--U-S,
this Line of credit. You will make requests for this information without
undue frequency, and will give me reasonable time in which to supply the                     EXCEPT AS WE MAY LATER AGREE Iru WNMNIE T-Ci
information.                                                                                 MODIFY IT,
California: 1f. the Property is located in California, as required by law, I am             North Dakota: lF PERMITTED BY APPLTCABLE LAW, TH|S OBLIGAT|ON
hereby notified that a negative credit report reflecting on my ciedit record                MAY BE THE BAS]S FOR A PERSONAL ACTION ACAIUbf"iHE
m-ay be submitted to a credit reporting agency if I fail to fulfill the terms               PROMISOR OR PROMISORS IN ADDITION TO OTHER NEMCOT'E5
of my credit obligations.                                                                   ALLOWED BY LAW.

Utah: Notig,e of Negative Credit Fleport. As required by Utah law, I am                     lep1ey'r1a_1i.a; NQTICE TQ_ BQBBOWER: THIS DOCUMENT
hereby notified that a negative credit report reflecting ori my credit iecord               QeNl-ArNs pRovrstoNs FOR-A-VeHlAil_tr-rNiERESt
may be submitted to a credit reporting agency if I fail to fulfill the terms                RATE.
of my credit obligations.
                                                                                            lpWA: lmportant: Read before signing. The terms of this
34. APPLICABLE LAW. You are a federal savings bank located in Texas.                        Agreement should be reaij -car:ef"uiiv %eiause- onlv-irriii"
This Agreement's interest rate and related charges are made pursuant to,                    terms rn wnttng are entorceable. No other terms'or oral
and governed by, the laws of Texas and the United States bf America.
                                                                                            promises Dot cbntained in this written contraCt-mav-bd
The law of the state where the Property is located will apply to the extent
                                                                                            l^egally enlorced.. You . may change the terms of 'thia
legally required.
                                                                                            Agreement onty Dy anotner wiltten agreement.
                                                                                            36. OTHER TERMS. lf checked, the following addenda are attached to
State specific text applies to the extent specifically provided above, if the               and made a part of this Agreement:
Property is located in the specific jurisdiction refer6nced.

Maryland: I agree that this Line of Credit is subject to the Revolving Credit
Provisions of Maryland law, as amended (Md. Commercial Law ll Code
                                                                                               A. E    Automatic Withdrawal
Ann., Title 12, Subtitle 9).                                                                   B. E    Credit lnsurance

35. STATE NOTICES. The following provisions apply
                                                                                               C. n    Discounted Rate
                                                                 to the extent       the
                                                                                               D.tr
Property is located in the state referenced:

Alaska: I am personally obligated and fully liable for the amount due under
this Agreement. You have the right to sue on the Agreement and obtain a                     37. ADDITIONAL TERMS.
personal judgment against me for satisfaction ol the amount due under
the.Agreement either before or after a judicial foreclosure of the mortgage
or deed of trust under Alaska Statutes 5 S 09.45.,l70 through 09.45.r2:O.

Maryland: If the entire Credit Limit is not disbursed at this Agreement,s
execution, I may, at my option. pay Maryland recordation iax on the
entire Credit Limit at closing, or I may pay Maryland recordation tax on
any initial advance at closing, and on any future advance at the time of
each such advance. lf I pay the Maryland recordation tax on the entire
Credit Limit at_closin_g, my total tax liability will be satisfied, regardless of
the amount.of.any future advances that may subsequently be made by
you to me. lf, however, I elect to pay the required Maryland recordation
tax as advances are made, I will have seven (7) days to file with the clerk
of the court where the          security instrument       is   recorded    a    verif ied
statement of the amount of the additional debt incurred as each advance
is made, and I must pay the applicable Maryland recordation tax on that


                                                         : NOTICE TO
                                       (For purposes of this Notice, "You" means Mortgagor)
       1- Do not sign this paper before you read it. 2. You are entitled to a copy of this plper. 3. You may prepay the unpaid
     balance at any time without penalty and may be entitled to receive a refund of unearned charges in accorAance with law.
    4. lf you prepay the unpaid balance, you may have to pay a minimum charge not greater than ieven dollars and fifty cents.
SIGNATURES. I understand that terms following             aE      only apply if checked. By signing, I agree to the terms of this Agreement and acknowledge
receipt of a copy of this Agreement.
BORROWER:



X                                                                                                                    x




HOME EOUITY VARIABLE DRAW AGREEMENT

ffifu       o 2ooo Bankers Systems, tnc., Sr. Ctoud, MN Form USAA-HE gt5l2o13                                                                             (page 4 of 5)
                                                                        YOUR BILLING RIGHTS
                                                             KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit
                                                                                                            Billing Act.
                                                Notify Us ln case of Errors or ouestions About your Biil
lf you think your bill is wrong, or if you need more information about a transaction on your bill, write us at the
                                                                                                                   address listed on your bill. Write to us
as soon as possible. We must hear from you no later than 60 days after we sent you the first bill on which the
                                                                                                                     error or problem appeared. you can
telephone us, but doing so will not preserve your rights.
ln your letter, give us the following information: {a) Your name and account number, (b) The dollar amount of the suspected error, (c)
                                                                                                                                              Describe the
error and explain, if you can, why you believe there is an error. lf you need more information, describe the item you are not sure
                                                                                                                                   about.
lf you have authorized us to pay your bill automatically from your savings, checking or other account, you can stop the payment on any amount you
think is wrong. To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur.
                              Your Rights and Our Responsibilities After We Receive Your Written Notice
we must acknowledge your letter within 30 days, unless we        have corrected the error by then. Within 90 days, we must either correct the error or
explain why we believe the bill was correct.
After we receive your letter, we cannot try to collect any amount you question, or report you as delinquent. We can continue to bill you
                                                                                                                                         for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. you do not have
                                                                                                                               to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question.
lf we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. If we didn,t make
                                                                                                                                                       a
mistake, you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount. ln
                                                                                                                                    either case, we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you
                                                                                                                                                   write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And, we
must tell you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been settled between us when it
finally is.
lf we don't follow these rules, we can't collect the first $50 of the questioned amount, even if your bill was correct.



                                                                              FEES APPENDIX
ADDITIONAL FINANCE CHARGES. I agree to pay, or have paid, the fotlowing ADDtTtoNAL FINANCE CHARGES:
  . I Origination Fee. An origination fee of
   on   points.


OTHER FEES AND CHARGES. I agree                 to pay, or have paid, the following additional fees and charges:
   r XRecordingFee.                         $           11.OOPOC
   a   E Appraisal Fee.                     $
   a   M riu" Search Fee.                   $          52.50    POC
   a   n    Tu*"..                          I                   0.00
   a   E mt" Insurance.                     $
   a   I Annual Fee. A fee of        $                        due annually in order to continue this Line of Credit. You will add this amount to my Loan
       Account Balance
   r   K Returned Check Charge. A charge not to exceed g 1 5.00                             for each check or negotiable order of withdrawal I issue in
       connection with this Line of credit that is returned because it has been dishonored.
   o E      Ftood Determination Fee.        $
   a   tr
   a   tr
   a   T
   a   tr
   a   n




HOME EOUITY VARIABLE DRAW AGREEMENT
g<-fuli     @   2ooo Bankers Systems, tnc., St. cloud, MN Form usAA-HE 9/5/2oo3                                                               (page 5 of 5)
      USAA FEDERAL SAVINGS BANK
                                                                                                                                    Loan   Number 231994
        Home Equity Loan Servicing
                                                                                CAROLYN R. DONGES
        1 075O McDermott Freeway
                                                                                WILLIAM R. DONGES                                   Agreement 9"1s April 9, 2Q04
       San Antonio, TX 78288-0S89                                          5514 N CRESCENT          RIDGE DR
        Telephone: (800) 531-8068                                               TUCSON,      AZ A5718                               Credit Limit   $     5O,OOO.O0

                        Lender                                                        Borrower                                      Maturity P61s April 9, 2024
                                                         HOME EqUtTy L|NE OF CREDTT AGREEMENT

meanings'
Ilrealrrlrgs'                                                                                  accrue immediately when you make an advance to me. TYo
                          ^,^^^..^^ tr,,
    A' Pronouns' The pronouns         "1," "me" and "my" refer to all                                                                                         To figui6
                                                                                                                                                                 fioure the
                                                                                               finance charge for!""f, aitting Cycle, a daily periodic rate is multiplied by
    Borrowers signing this Agreement, jointly and individually, and each                       the Daily Balance each day. Then at the end of the Billing Cycle we add
    other person or legal entity that agrees to pay this Agreement. "You"                      all the daily finance charge amounts for the Billing cycle together. To
    and "your" refer to the Lender. or any person or legal entity that                         figure the daily Balance, you first take the unpaid principal balance of my
     B.   Agreement. Agreement refers to this Home Equity Line of                     Credit   subtract uny     puyreit, oi'credits that   apply to debt repayment.
     Agreement, and              any extensions, renewals,             modifications or
     substitutions of it.                                                       PERloDlc RATE AND ANNUAL PERCENTAGE RATE. The periodic
     C. Billing Cycle' Billing Cycle means the interval between the days or rate used in calculating the Finance Charge ;s O.OOg5ggO4 yo
     dates of regular periodic statements.                                                                                                 366
     D. Credit Limit. Credit Limit means the maximum amount of principat the corresponding Annual Percentage Rate is 3'50000000 v,.
     you will permit me to owe you under this Line of Credit, at any one The annual percentage rate includes interest and not
                                                                                                                              other costs.
    EI"ri['"?'E1i6|-i]Xi:""T'3Hlt[1J:J;tl|f fgl::HJI generary. s. vARTABLE RArE. rhe annuar percentase rate may chanse. rt wir be
    including obligations and duties arising from the termi of all the value of the lndex described as the highest rate on corporate loans
    documents prepared or submitted for this transaction such as posted by at least 75olo
    applications, security agreements, disclosures, and this Aqreement.                     of the USA's 30 largest banks and known as The
    F. Loan Account Balance. Loan Account Balance means-the sum of Wall StreetJournal Prime Rate. plus - O.5000 %o percentage points.
   the unpaid principal balance advanced under the terms of this        A. Rate Changes. The annual percentage rate may increase if the
   Agreement, {inance charges, fees, and other charges that are due,    lndex rate increases. An lndex rate incfuase will result in a highei
   and other amounts advanced to me or others under the terms of this   finance charge and it may have the effect of increasing my peri"ooic
    Line of Credit.                                                     Minimum Payment. A decrease in the lndex rate rilill hdve the
   G, Property. Property means any real or personal property that       opposite effect as an increase. An lndex rate increase or decrease
   secures my obligations under this Line of Credit.                    will take effect on the first day of the following Billing Cycle. The
                                                                        annual percentage rate can increase or decrease mont'hly alter
Other important terms are defined throughout this Agreement.            remaining fixed for 1 day                                      . lf th"
2.PRoM|sEToPAY.lpromisetopaytoyoUoryourorder,atyourI.11i,?.,"":ix?'i"',&.I:,j':"o:?i:x1m:#J?
address, or at such other location as you may designate, so much oJ                     the        percentage rate.to determine 1lre new               plr""ntage rate. ln such
c-redit Limit as may be advanced under this Agreement, plus                          finance       b case, lou wili ignore any changes"nnu"i
                                                                                                                                        in irrjlnoex rate that            occur
charges, fees, charges, costs, and expenses as described in this Line                    of        between'annual peibentage iate adj"ustments.
Credit.                                                                                            B...Rate Cfran-gg Limitat"'rons. an,iuar percLntage rate changes         are
                                                                                                   subject to the Jollowing limitation:
3. AGREEMENT           TERM. This Agreement begins on the Agreement Date                               Lifetime. Cap. The maximum Annual Percentage Rate that
                                                                                                       can apply during the term of this Line of Credit is-1 6.0% or the
and continues until the Maturity Date.             lmay request advances for                           maximum annual percentage rate allowed by applicable law,
      240 Months                 (Draw Period) beginning on the Agreement Date.                        whichever is less.

4.   ADVANCES. I may request advances by the following methods:                                10. FEES AND CHARGES. I agree to pay. or have paid, the fees and
     A. I write a Convenience Check that you have given me for that                            charges listed in the FEES APPEND|X that appears 'at t'he end oJ thii
     purpose.                                                                                  Agreement.
     B.   I request a withdrawal in person, by phone, or by mail.
                                                                                               11. PAYMENT DATE. During the term of this Agreement, a Minimum
You will make the advance by advancing the amouni directly to me,
depositingit in my transaction account, or by paying a designated third                        Payment will be due on or .b_efore the payment Date indicated on my
                                                                                               periodic statement for any Bilting Cycle in which there is an outstandin[
person or account. You will record the amount as an advance and                                balance on my account. My Minimum Payments will be due monthly.
increase my Loan Account Balance.
                                                                                               12. MINIMUM PAYMENT. On or before each payment Date, I agree to
5. ADVANCE LIMITATIONS. You do not have to make any advances                                   make a payment of at least the Minimum payment amount,
during any period in which I have a right to cancel. Subject to the                                A... Minimum Payment Amount. The Minimum payment will equal the
limitations contained in this Agreement, when I request an advance you                             following:
will advance exactly the amount I request.
                                                                                                        (1)  X Option 1. The amount of accrued finance charges on the
6.  CREDIT LlMlT. Subject to the terms and conditions of this                                           last day of the Billing Cycle.
Agreement, I may borrow on this Line of Credit up to the Credit Limit. I
agree not to request or obtain an advance that will cause the unpaid                                    (2) E Option 2. 1.5 percent of the Daily Batance on the last day
principal of my Loan Account Balance to exceed the Credit Limit.                         I
                                                                                                        of the Billing Cycle or $100.00, whichever is greater.
understand that you will not ordinarily grant a request for an advance that
would cause the unpaid principal of my Loan Account Balance to be                                 B. Payment At Maturity. On the Maturity Date I must pay the entire
greater than the Credit Limit, but that you may, at your option, grant such                       outstanding Loan Account Balance.
a request without obligating yourselves to do so in the future. My Credit
Limit will not be increased if I overdraw the Line of Credit. lf I exceed the                  13. PBINCIPAL REDUCTION. Under Option 't the Minimum payment will
Credit Limit, I agree to pay the amount by which the unpaid principal of                       not reduce the principal balance outstanding on my Loan        Account
                                                                                               Balance. Under Option 2 the Minimum paymenl     may not fully repay the
my Loan Account Balance exceeds the Credit Limit immediately, even if                          principal balance outstanding on mV Loan Account Balance.
you have not yet billed me, Any sums in excess of the Credit Limit will
not be secured by the Property, unless they are for accrued but unpaid                         14. FINAL PAYMENT. At maturity under Option 1, I will repay the entire
interest or expenditures made pursuant to the security instrument                              outstanding, Loan Account Balance in a single payment. At maiurity under
securing the Property.                                                                         Option   2, I may    have   to   repay the entiie ouistanding Loan Account
                                                                                               Balance in a single payment.

HOME EOUITY VARIABLE DRAW AGREEMENT
E{G'E        @   2OOO Bankers   Systems, tnc., St. Cloud, MN Form USAA-HE 9/5/2003                                                                                 (page 1 of 5l
 At that tjme you may, but are not obligated to, refinance this Line of               the reasonable attorneys' fees you incur to collect this debt as awarded
 Credit. lf you do refinance this Line of eredit at maturity, I understand            by any court exercising jurisdiction under the Bankruptcy Code.
 that I may have to pay some or all of the closing Costs normally
 associated with a new loan.                                                          I agree to these additionar terms,   if the property is rocated in the   state
                                                                                      referenced:
 I5.ADDIT|ONAL PAYMENT TERMS. lf my Loan Account Balance on a
Payment Date is less than the Minimum payment amount, t must pay onty                 Alabama or lowa: Expenses include, but are not limited to, court costs
the amount necessary to reduce my Loan Account Balance to ,ero. tf 'l                 and other legal expenses.
otherwise fail to fully .pay the Minimum payment amount, you may, but
are not required to. advance money to me to make tne payinent. Ait tfre              Alaska, Arizona,- Michigan, Mississippi, Nebraska, New Mexico, Nevada,
terms of this Agreement will apply to such an advance.'l can pay off all             Oregon,..Pennsylvania, Vermont, oi Washington: Expenses include, bui
or part of what I owe at any time. I must continue to make my periodic               are not limited to, attorneys'fees, court cost; and other legal e*p"ns'"r.
Minimum Payment so Jong as I owe any amount. Unless otherwiie agreed
or required by applicable law, payments and other credits will be afplied            Arkansas: Expenses include, but are not limited to, reasonable attornevs,
first to any charges I owe. other than principal and finance charges, ihen           fees (as determined under Ark. Code Ann. E 16-22_30gl, court coiii,
to any finance charges that are due. and finally to principall No late               and other legal expenses. lf not paid immediately, these expen""i *ifi
charge will be assessed on any payment when ihe only delinquency is                  bear interest from the date of payment until paid in full ai the same
due to late fees assessed on earlier payments and the paymeni is                     interest rate in effect as provided in the terms of this Agreement.
otherwise a full payment.
                                                                                     California: Expenses are limited to the costs actually incurred for
                                                                                     recording, mailing, publishing, and posting legally required notices, cosis
16. SECURITY. You have secured my obligations under this Line of Credit              ol postponement not to exceed $50, litigatlon or trustee sale fees, and
by taking a security interest (by way of a separate security instrument              attorneys' fees allowed by law.
dated April 9,2OO4                           ) In the following Property:            Colorado or South Carolina: Expenses include, but are not limited to,
                                                                                     reasonabie attorneys' fees.not in excess of 1 E percent of the unpaid debi
 5514 N CRESCENT RIDGE                   DR                                          after   def   ault and referral to an attorney who is not your       salaried
 TUCSON, AZ 85718                                                                    employee.

                                                                                     Connecticut: Expenses include. but are not limited to, your reasonable
                                                                                     attorneys'-fees arising after the commencement of a lawsuit, up to 1E
                                                                                     percent of the entered judgement so long as the Jees arise irom an
Property securing any other loans that I have with you may also secure               attorney who is not your salaried employee, court costs and other legal
this Agreement.                                                                      expenses.
17. PROPERTY INSURANCE. Iwill insure or retain insurance coverage on                 District of Columbia or North Carolina: Expenses include, but are not
the Property and abide by the insurance requirements of any se6urity                 limited to, reasonable attorneys' fees not exceeding 1 b percent of the
instrument securing this Line of Credit.                                             outstanding balance of this Agreement.
18. DEFAULT. I will be in default if any of the following occur.                     Florida: Expenses include, but are not limited to, attorneys, fees of 1O
    A,    Payments, I fail to make a payment as required by this                     percent of the principal sum due or a larger amount as the court judges
    Agreement. lf the Property is located in lowa I will be in default if I          as reasonable and just, court costs, and other legal expenses.
    fail to make a payment within 10 days of its due date.
    B. Property. My action or inaction adversely affects the property or             Georgia: Expenses include, but are not limited to, attorneys, fees, court
    your rights in the Property.                                                     costs, and-other legal expenses. lf this debt is collected by or through an
    C. Fraud. I engage in fraud or material misrepresentation in                     attorney after maturity, I agree to pay 1 b percent of the principal and
    connection with this Line of Credit. This will not be an event of                interest owing as attorneys' fees.
    default if the Property is located in ldaho, lowa, Kansas, Maine,
    Missouri, or South Carolina.                                                     Hawaii, Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
                                                                                     Expenses include, but are not limited to, reasonable attorneys, fees, court
19. BEMEDIES. After      I default. and afrer you give any legally required          costs, and other legal expenses.
notice_   and opportunity to cure, you may at your option d-o any of the
following:                                                                           ldaho, lndiana, or Wyoming: Expenses include, but are not limited to,
     A. Termination and Acceleration. You may terminate this Line of                 reasonable attorneys' fees after default and referral to an attorney who is
     Credit and make all or any part of the amount owing by the terms of             not your salaried employee.
     this Agreement immediately due.
     B. Advances. You may temporarily or permanently prohibit any                    lllinois: Expenses include reasonable attorneys, fees.
    additional advances.
    C. Credit Limit. You may temporarily or permanently reduce the                   Kansas: Expenses include, but are not limited to, collection agency fees
    Credit Limit.                                                                    or attorneys' fees and other court costs and legal expenseJ up to .l 5
    D. Additional Security. You may demand additional security or                    pe.rcent of the unpaid amount due and payable lf referred to someone
    additional parties to be obligated to pay this Agreement.                        other than a salaried employee.
    E. lnsurance Benefits. You may make a claim for any and all
    insurance benefits or refunds that may be available on my default.               Kentucky: Expenses include, but are not limited to, reasonable attorneys,
    F. Payments Made On My Behalf. You may make amounts advanced                     fees as provided by law, and court costs. This amount does not include
    on my behalf immediately due, and you may add these amounts to                   attorneys' fees for your salaried employee.
    the Loan Account Balance.
    G. Sources. You may use any and all remedies you have under                      Louisiana: Expenses include attorneys' fees not in excess of 25 percent
    applicable law or any agreement securing this Agreement.                         of the unpaid debt after default and referral to an attorney for collection.
Except as otherwise required by law, by choosing a remedy you do not                 Maryland: Expenses include, but are not limited to, reasonable attorneys,
give up your right to use another remedy. you do not waive a default if              fees (if not paid to your salaried employee), court costs and other legal
you choose not to use a remedy. By electing not to use any remedy you                expenses.
do not waive your right to later consider the event a default and to use
any remedies if the default continues or occurs again.                               Maine: Expenses include, but are not limited to, your attorneys, fees not
                                                                                     in.excess of 15 percent of the unpaid debt aftei referral to an attorney
20, COLLECTION EXPENSES AND ATToRNEYS, FEES. on or after                             who is not a salaried employee of yours (unless this loan constitutes a
default, to the extent permitted by law, I agree to pay all expenses of              supervised loan under the Maine Consumer Credit Code), and reasonable
collection, enforcement or protection of your rights and remeciies under             attorneys' fees. legal expenses and other reasonable costs incurred in
this Agreement. All fees and expenses will be secured by the property.               realizing on the Property securing the Agreement.
Unle$o the Property is l0cated in Arkansas 0r Minnesota these expenses
are due and payable immediately, and if the expenses are ndt paid                    Minnesota: Expenses include, but are not limited to, attorneys, fees, court
im_mediately, they will bear interest from the date of payment until paid in         costs and other legal expenses. lf not paid immediately, these expenses
full at the highest rate in effect as provided for in the terms of this              will bear interest from the date of payment until paid in full at the
Agreemenr. Untess the property is located in New Hampshire, to the                   contract interest rate in effect as provided in the terms of this
extent permitted by the united states Bankruptcy code, I agree to pay                Agreement.

HOME EOUITY VARIABLE DRAW AGREEMENT

e<l@         @   2OOO Bankers   systems, lnc., st. Ctoud, MN Form USAA-HE 9/S/2OO3                                                                   lpage 2 o{ 5)
 Missouri:,-Expenses include, but are not limited to, attorneys, fees, not in
 excess of 15 percent of the amount due and payable, if-referred to an                                4. Yo, may make changes that I agree to in writing at the time o,
                                                                                                      the change.
 attorney who is not your salaried employee, together with any assessed
 court costs.                                                                                         E. Yo, may make changes that will unequivocally benefit me.
                                                                                                      9.
                                                                                                      D. Yo,
                                                                                                             may make insignificant
                                                                                                         You may change
                                                                                                                                        changes.
 New Hampshire: Expenses include, but are not limited to, reasonable                                                         the lndex and margin if the original lndex
 attorneys'fees, court costs and other legal expenses. I will recovei                                 becomes unavailabre. Any new index iarirr rrave an" rii"t"iL"i
 reasonable attorneys' fees if I prevail in an a=ction brought by either oi us                        movement substantially similar to the.original lndex, and togeth;;
 on this Agreement. lf I am partially successful in such a-n action, the couri                        with the new margin, produce an annual peicentaqe rate substa;ttallv
 may withhold from you an amount for attorneys, tees                                                  similar to the rate in effect at the tme the ori[inai il;;-i;;;;;
                                                                                    consiOered        unavailable.
 equitable.by the court. This provision also shall appty  it lfile a petition oi
 other claim for relief under any bankruptcy rule or law of t'he United                               E.   You may make changes that are described elsewhere in this
 States, or if such petition or other claim foi reliel is filed againsl me-by                         Agreement.
 another.
                                                                                                  25. TERMINATION. I may terminate this Line of Credit at any time upon
 Ohio or Virginia: Expenses include (unless prohiblted by law) reasonable                         yrit-tgn-notice-to you. Termination by one Borrower terminates the Line oi
 attorneys' fees. court costs and other legal 6xpenses.                                           credit for all Borrowers. Termination'will not a{fect my obrigation to repav
                                                                                                  adv_ances made prior to the termination, nor will it'alter"my dilies'i6
 Oklahoma: Expenses include, but are not limited to, court costs, and                             perform under the terms of an instrument securing this Agreement until
 other.lega.l expenses..Expenses do not include attorneys, fees except ai                         such instrument is released. Upon termination I ;ill ,"tur"n to t", ;",
 awarded by a court in accordance with other (non UCCC) statutes of                               remaining Convenience Checks in my possession that were isiued oi
 Oklahoma.                                                                                        used in connection with the Line of Credit.

South Dakota: Expenses include, but are not limited to, court costs and                          26. WAIVERS AND CONSENT. To the extent not prohibited by law and
other legal expenses, including any reasonable attorneys, fees if allowed                        except for any required notice of right to cure for the failure to mate i
by law.                                                                                          required payment, I waive protest, presentment for payment, demand,
                                                                                                 notice of acceleration, notice of intent to accelerate' and notice oi
West Virginia: Expenses include all costs and fees authorized by law.                            dishonor. To the extent not prohibited by !aw, I and any .th", p;;ty i;
                                                                                                 this Line of Credit, also consent to the iollowing acrionl that y;u ;;y
21. SUSPENSION OF CREDIT AND REDUGT|ON OF CREDTT LtMtT. you                                      take, and waive defenses that may be available 6ased on these'actions,
may temporarily prohibit me from obtaining additional advances or reduce                         or based on the status of a party to this Line of Credit.
my Credit Limit during any period in which any of the following are in                               A, You     may. renew or _ extend payments on this Agreement
effect.                                                                                              regardless of the number of such renewals or extensions.
       A.  The value of the Property securing this Line of Credit declines
                                                                                                     9. Yoq may release any Borrower or other person who may be liable
                                                                                                     for the indebtedness under this Agreement.
       significantly below its appraised value for purposes of this Line of                          C. You may release, substitute or impair any property securing this
       Credit;                                                                                       Agreement.
       B. You reasonably believe that I will not be able to meet the                                 D. You may invoke your right of set-off.
       repayment requirements under my Line ol Credit due to a material                              E. You may.enter into any sales or repurchases of this Agreement to
       change in my financial circumstances;                                                         any person in any amounts and         I waive notice of such sales      or
       C. I am in default of a material obligation under this Line of Credit. I                      repurchases.
       understand that you consider all of my oblioations to be material.                            F.. l.agree     that any Borrower is authorized to modify the terms
       Categories of obligations that you consider miterial include. but are                                                                                                of
                                                                                                     this Agreement or any other Line of Credit document.
       not limited to: my obligation to not commit fraud or misrepresentation                        G. You may inform any party who guarantees this Line of Credit of
       in connection with this Line of Crediu my obligation io meet the                              any loan accommodations, renewals, extensions, modificationi,
       repayment terms of this Line of Credit; my obtigation to not adversely                        substitutions, or future advances.
       afJect the Property or your rights in the propertt; my obligation to pay                      H. Georgia: lf the Property is located in Georgia, I waive my right to
       fees and,charges; my advance obligations; my obligation to fulfill th6                        the benefit of exemption as to my property iecuring, or to s6cure,
       terms of the instrument securing this Agreemenl, and any other                                this Agreement.
       security instruments on the Property; my obligation to notify ybu; and                        l. lndiana: lf the Property is located in lndiana, I give up any rights
       my obligation to provide you with information;                                                may have under any valuation and appraisement laws whicfr'ap[ty to
                                                                                                                                                                                  I


       D. Government action prevents you from imposing the annual                                    me.
       percentage rate provided for in this Agreement;
       E. The priority of yo.ur security interest is adversely affected by                       No delay or..forbearance on your part in exercising any of your rights or
    government action to the extent that the value of the security interesi
                                                                                                 remedies will be construed as a waiver by you, unless such waiv6r is in
    is less than 120 percent of my Credit Limit;
    F. The maximum annual percentage rate allowed under this                                     writing and is signed by you.
    Agreement is reached;
    G. You are notified by a regulatory agency that continued advances                           27.TAX DEDUCTIBILITY. I should consulr a tax advisor regarding the
    constitute an unsafe and unsound praciice; or                                                deductibility of interest and charges under this Line of Credit.
    H, Any Borrower requests a suspension of credit privileges.                                  28. PERIODIC STATEMENTS.    lf I have an outstanding balance on my
In order to reinstate my credit privileges under the original terms of this                      account   or have any account activity, you will sen-d me a periodi6
Agreement, I must send you a written request to thaieffect. My credii                            statement at the end of each Billing cycle. This periodic statement will
privileges will only be reinstated if you determine that the condition whictr                    reflect, among other things, credii advances, finance charges, othei
caused you to prohibit additional extensions and/or reduce the Credit                            charges, payments made. other credits, my previous account bilance and
Limit no.longer exists. If appraisal or credit report fees are incurred in                       my new account balance. The periodic statement will also identify my
making.this determination, you may (if allowed 6y applicable law) charge                         Minimum Payment for the cycle and the date it is due (payment Datei.
me such .fees. lf credit privilege-s were suspended at my request, they
need not be reinstated unless all Borrowers rdquest reinstaiemdnt.                               29, JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. MY
                                                                                                 obligation to pay this Line of Credit is independent of the obligation of any
22. SET-OFF. You may set-off any amount due and payable under the                                other person who has also agreed to pay it. you may sue ire alone, or
terms of this Agreement, against my right to receive mbney from you,                             anyone else who is obligated on this Line of Credit, oi any number oi us
unless prohibited by applicable law. Foi example, your right of sei-ofi                          together, to collect on this Line of Credit. Extending this Line of Credit or
does not apply to an lndividual Retirement Account or othe; tax-deferred                         new.obligations under this Line of Credit, will not afJect my duty under
retirement account.                                                                              this Line of Credit and I will still be obligated to pay this Lihe of'Credit.
                                                                                                 The duties and benefits of this Line of credit witt bino and benefit the
Maine: lf I am in default, you may exercise your right of set-off after you                      successors and assigns of you and me.
give any legally required notice and opportunity to dure.
                                                                                                 30. INTEGRATION AND SEVERAB|L|TY. This Agreement is the comptete
23. DUE ON SALE. You may, at your option, declare the entire balance of                          and final expression of the agreement. If any pr6vision oJ this Agreement
this.Agreement to be immediately due and payable upon the creation of,                           is unenforceable, then the unenforceable provision will be sev6red and
or the contract for the creation of. a transfei or sale of the property. This                    the remaining provisions will still be enforceable.
right is subject to the restrictions imposed by federal law (12'C.F.R. pt.
591), as applicable.                                                                             3I.INTERPRETATION. Whenever used, the singular includes the plural
                                                                                                 and the plural. includes the singular. The section headinss are for
24. AMENDMENTS. Generally, the terms of this Agreement cannot be                                 convenience only and are not to be used to interpret or define the terms
changed. You may, however, make the following changes:                                           of this Agreement.


HOME EOUITY VARIABLE DRAW AGREEMENT
g('e             O 2O0O Bankers Systems, Inc., Sr. Ctoud,   MN   Form USAA-HE g/S/2003                                                                            lpase 3 of 5)
 32. NOTICE, FINANCIAL REPORTS, AND ADDITIONAL DOCUMENTS.                                    additional de_bt, or Imay-be penalized by a fine
 Unless..otherwise. required by                             will be given Uy Oeiiveiing ii                                                          of up to $500.00
                                                                                             rmprrsonment lor uo to 6 months. for failing to do so as provided or
                                l?w, any notice
 or mailing it by first class mail to the appropriate paity,s address aboie,                 514-1012 of the Tai-property Articre of tte A"nno-tai"o coo" o? rvr.irrr'ni.in
 or to any other address designated in writing. Notice to one Borrower wili
 be deemed to be notice to bll Borrowers. iwill inform vou in writino"oi
 any change in my name, address or other application intormation. L"wili
                                                                         'Aii
                                                                                              [vr1ss_o-uril   9RAL AGR_EEllENfg OR COMMITMENTS                         TO
 provide. you any financial statement or inidrmation       i"qu"rt.                           !glI^y,g,uEy._EIIEN_D_-cf ED_rloRro'FoR6-EAn'FncjM
 financial statements and information I give you will Vo,
                                                      '
                                                        b; c;-ii;; and                        ENlgEq!ryG    REPAY_MENI_-bF a'drei" 'ijeei-ARE
 complete.. I agree to sign, deliver. and file any additional a"*r""t"                        pEqUsEs ro ExrEN_D_ oR ffENEW-sUcs ll\iciriDt-N'G
 certifications th.at you may.consider necessary to perfect, aoniinuu,- "l                    ryqI     ENFORCEABLE.              rO pROrEci vbu-    teon-flowini
 preserve my obligations under this Line of Credit arid to confirm
                                                                        i;;
                                                                   t;r; "nA                   Al{-q uS        (LENDER} FRoM MlsuNDERsr'[NDiNt'--dii      -'
                                                                                                           I NrM ENr.
 status on any Property. Time is of the essence.                                               rsAl,po
                                                                                              Q                          AILY_ AG CEevl 'c Erv-iS    wE
                                                                                                                               - s A R E o tit ih I nrE o ruirEndii
                                                                                                                                                              -fu]
 33, CREDIT INFORMATION,              I
                                  agree to supply you with whatever                           9 9_y_E E! N G s u c H'IUAII_E R                                 r   U
 information_y_ou reasonabry feeryou need to oecibe wnetrer to coniin*                        !vjll[!q.       WH I cH  s.
                                                                                              STATEMENT OF THE AGREEMENT
                                                                                                                          r_H
                                                                                                                           I  E c oM  pLErE   Ar\iir- ExiLuaiVE
 this Line of credit. You will make requests for this intoimatibn wiirroui                                                                           E-ETWiEiI--US
 undue frequency, and will give me readonable time in which toirppiii t#                      FXC_E?rAS wE MAy LArER AGREE lr[-fvdmiric 16
 information.                                                                                 MODIFY IT.
California: lf. the Property is located in California, as required by law, I am              N-OTth DAKOTA:      IF PERMITTED BY APPLICABLE LAW, THIS
                                                                                                                                        OBLIGATION
hereby notified that a negative credit report reflecting oh my credit record                 MAY BE THE BAsIs FoR A PERSoNAL ACrrbr,I AcAIrvbf..irrE
m_ay be submitted to a credit reporting agency if I fail to Julfill the terms                PROMISOR OR PROMISORS IN ADDITION TO OTHER icIrirEOI'Es
of my credit obligations.                                                                    ALLOWED BY LAW.

Utah.: Notic-e of .Negative Credit Report. As required by Utah law, lam                                                                   oH=0oill'r'.r'o,frylfl
hereby notified that a negative credii report reflecting on my credit iecord                                                     s'P8fi                              EU+
m-ay be submitted to a credit reporting agency if lfiil to tuttitt tl" t"r'ni                H"f ilpXl?itE?6'9,=r,6ft
of my credit obligations.
                                                                                             l"O_W^4i L.poltanl:,flead before signing. The terms of this
34. APPLICABLE LAW. You are a federal savings bank located in Texas.                         Aglggrnent   shoutd be rgad caref-ulty'because- onlv-irrij65
This Agreement's interest rate and related chari'es are made prr"rani io,                    terms tn wnttng are enforceable. Nb other terms'oi            ora'l
                                                                                             promtses not cbntained in this written contraCt-mav-bt
and governed by, the laws of Texas and the United States bi nm"iica.
The law of the state where the Property is located will apply to tne exteni                  lggally enforced. you may chanse--the "t;;ilil 'oT't6iE
legally required.                                                                            A[redment only by anothei ivriiten "a[reeinent.
State specific text applies to the extent specifically provided above, if the                36. OTHER TERMS. lf checked, the following addenda are attached to
                                                                                             and made a part of this     Agreement:   -
Property is located in the specific jurisdiction refer6nced.

Maryland: I a_gree that thjs Line of Credit is subject to the Revolving Credit                   A. E         Automatic Withdrawal
Provisions of Maryland law, as amended (Md. Commercial Law'il Code
Ann., Title 12, Subtitle 9).                                                                     B. E         Credit lnsurance

35. STATE NOTICES. The following provisions apply to the extent the
                                                                                                 C. n         Discounted Rate
Property is located in the state refereni:ed:                                                    D.tr
Alaska: I am personally obligated and fully liable for the amount due under
this Agreem.ent. You have the right to suil on the Agreement and oUtaini                     37. ADDITIONAL TERMS.
personal judgment against me for satisfaction of the amount due under
the.Agreement either before or after a judicial foreclosure of the mortgage
or deed of trust under Alaska Statutes S g 09.45.170 through Og.4S.i2b.

Maryland: lf the entire Credit Limit is not disbursed at this Agreement,s
execution, I may, at my option, pay Maryland recordation tix on the
entire Credit Limit at closing, or I may pay Maryland recordation tax on
any initial advance at closing, and on any'future advance at the time of
each such advance. lf I pay the Maryland recordation tax on the entiie
credit Limit at-closin_g, my total tax liability will be satisfied, regardless of
the amount.of any fulure advances that may subsequently bE made bv
you to me. lf, however. I elect to pay the required Marytand recordatioi
tax as advances are made, I will have seven (7) days to file with the clerk
of the court where the security instrument id recorded a verif ied
statement of the amount of the additional debt incurred as each advance
is made, and I must pay the applicable Maryland recordation tax on that



                                   (For purposes of this Notice, "you" means Mortgagor)
                             .           read it.    You.areentitled to a copy.of _this"pipei. 3. you may prepay the unpaid
     ],:P:1:t:l9i,Uf.tlP"-19"-fg:,y:y
           at any time without penalty and may be .2 entitled
  -balance                                                    to receive a returia of uneirned                                   charges   in;";o-;;;;
  4.                                                                                                            "il;iffi.
     If you prepay the unpaid balance, you may have to pay a minimum charge not greater than ieven dollars and fifty cents.
SIGNATURES. I understand that terms following                  aE     only apply if checked. By signing, I agree to the terms of this Agreement and acknowledge
receipt of a copy of this Agreement.
BORROWER:



                                                                                                                          x


                                                                x




HOME EOUITY VARIABLE DRAW AGREEMENT
E(@]rE      O2OOO Bankers Sysrems, rnc., St. Croud,   MN   Form USAA-HE   gl5t2113
                                                                                                                                                             lpage 4 of 5)
                                                                           YOUR BILLING RIGHTS
                                                               KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit Billing Act.
                                                  Notify Us ln Case of Errors or Questions About your Bill
lf you think your bill is wrong, or if you need more information about a transaction on your bill, write us at the address listed on your bill.
                                                                                                                                                Write to us
as soon as possible. We must hear from you no later than 60 days after we sent you the first bill on which the error or problem
                                                                                                                                      appeared. you can
telephone us, but doing so will not preserve your rights.
ln your letter, give us the following information: (a) Your name and account number, (b) The dollar amount oJ the suspected error, (c) Describe the
error and explain, if you can, why you believe there is an error. lf you need more information, describe the item you are not sure about.
lf you have authorized us to pay your bill automatically from your savings, checking or other account, you can stop the payment on any amount you
think is wrong. To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur.
                               Your Rights and Our Responsibilities After We Receive Your Written Notice
We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within 90 days, we must either correct the error or
explain why we believe the bill was correct.
After we receive your letter, we cannot try to collect any amount you question, or report you as delinquent. We can continue to bill you for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. You do not have to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question.
lf we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. lJ we didn,t make a
mistake. you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount. ln either case, we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And, we
must tell you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been settled between us when it
finally is.
lf we don't follow these rules, we can't collect the first $50 of the questioned amount, even if your bill was correct.



                                                                                 FEES APPENDIX
ADDITIONAL FINANCE CHARGES. I agree to pay, or have paid, the following ADDTTTONAL FINANCE CHARGES:
  o E Origination Fee. An origination fee of
   o fl      point".


OTHER FEES AND CHABGES. I agree                   to pay. or have paid, the following additional fees and charges:
   r X Recording Fee.                         $           11.00 POC .
   a E Appraisal Fee.                         $

   a X ritu Search Fee.                       $           52.50    POC
   a E r"*"".                                 $                    0.00
   a E ritt" lnsurance.                       $

   a n Annual Fee. A fee of                   t                due annually in order to continue this Line of Credit. You will add this amount to my Loan
        Account Balance
   o    Xl Returned Check Charge. A charge not to exceed $ 1 5.OO                            for each check or negotiable order of withdrawal I issue in
        connection with this Line of Credit that is returned because it has been dishonored.
   a    E    RooA Determination Fee.          $

   a    n
   t tr
   a    tr
   o    T
   a    I




HOME EOUITY VARIABLE DRAW AGREEMENT
E(fh,        o2000     Bankers systems, lnc., sr. cloud, t\4N Form usAA-HE 9/5/2003                                                            (page 5 of 5l
